30 Ill. App.2d 323 (1961)
174 N.E.2d 407
Robert Worden, Albert J. Barauski and John P. Staphanitis, Appellees,
v.
State Police Merit Board, an Administrative Agency, William H. Morris, Superintendent of the Division of State Highway Police of the Department of Public Safety of the State of Illinois, and Joseph D. Bibb, Director of the Department of Public Safety of the State of Illinois, Appellants.
Gen. No. 11,443.
Illinois Appellate Court  Second District, First Division.
May 6, 1961.
William L. Guild, Attorney General, Raymond S. Sarnow, Assistant Attorney General, and A. Zola Groves, Assistant Attorney General, for appellants.
Barash & Stoerzbach, Charles M. Nelson, William J. Wimbiscus, Jr., and James D. Hurley, for appellees.
(Abstract of Decision.)
Opinion by JUDGE DOVE.
Judgment affirmed.
Not to be published in full.